Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
This action is in reply to amendments filed on September 27, 2021.
Claims 1-20 are currently pending.
Claims 1, 4-7, 12-14, 17, and 18 have been amended.

Specification
The objection to the title is withdrawn in view of Applicant’s amendment and arguments. 

Claim Rejections - 35 USC § 112
The previous rejection of claims 17-19 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite are withdrawn in view of Applicant’s amendment and argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 6, 8-11, 13-16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Linden et al., “Amazom.com Recommendations: Item-to-Item Collaborative Filtering” (Linden); in view of Davids, U.S. Patent 8,856,127 (Davids).

With respect to independent claim 6 Linden teaches:
A system comprising: (Linden teaches recommendation algorithms for use in e-commerce Web sites; see page 76.)
determine, utilizing a machine learning model (Linden teaches clustering or other unsupervised learning algorithms may be used to determine similar customers; see section “Cluster Models” on page 77.), values representing a level of similarity between items in a set of items (Linden teaches item-to-item collaborative filtering that matches a user’s purchased and rated items to similar items by building a similar-items table where the similarity may be computed using a cosine measure; see section “Item-to-Item Collaborative Filtering” on pages 78 and 79.);
generate multiple collection data for a plurality of users, each of the multiple collection data associated with a user of the plurality of users (Linden teaches item-to-item collaborative filtering that matches a user’s purchased and rated items to similar items by building a similar-items table where the similarity may be computed using a cosine measure; see section “Item-to-Item Collaborative Filtering” on pages 78 and 79.  Purchases and ratings are user transactions.  Linden also teaches performing item-to-item collaborative filtering for multiple customers including an NxM vector with M dimensions that correspond to customers who have purchased an item and N as the number of product catalog items; see  “Traditional Collaborative Filtering” section on pages 76 and 77 as well as “Item-to-Item Collaborative Filtering” section on pages 78 and 79.);
generate a similarity matrix using two of the multiple collection data, the values collectively representing a level of similarity between two users of the plurality of users (Linden teaches a product-to-product matrix that computes a similarity metric for each pair of items purchased by customers; see “Item-to-Item Collaborative Filtering” section on pages 78 and 79.  Linden further details that collaborative filtering algorithms generates recommendations based on a few customers who are most similar to a user on page 77, section “Traditional Collaborative Filtering.”); and

Linden does not explicitly teach:
a processor; and
a memory including instructions that, when executed with the processor, cause the system to, at least:
generate a multi-segmented graphical summary representation of the similarity matrix that indicates a level of efficacy of the machine learning model.

However Davids teaches these limitations:
a processor (Davids’ invention is intended to run under the control of microprocessors and computer memory; see 4:26-50.); and
a memory including instructions that, when executed with the processor (Davids’ invention is intended to run under the control of microprocessors and computer memory; see 4:26-50.), cause the system to, at least:
generate a multi-segmented graphical summary representation of the similarity matrix that indicates a level of efficacy of the machine learning model (Davids teaches computing NxN similarity matrices and presenting the results to the user; see 2:44-62.  Davids further teaches summarizing values into a similarity matrix; see figure 6 and 10:27-46.  Davids also teaches various displays including displaying a clustering recommendation that displays individual data points in a tree structure, and that the clustering diagram is derived from the similarity matrix; see figures 13-14 and 13:20-33.  The leaf nodes in figures 13 and 14 can be considered segments.  Paragraphs [0028] and [0081] of the instant application disclose that a similarity matrix may be used to quickly assess the efficacy of one or more machine learning models.  Linden teaches a similarity matrix derived via learning and Davids teaches displaying a similarity matrix.  Displaying the efficacy of the machine learning model appears to be inherent in the display of a similarity matrix and the combination of Linden and Davids teaches displaying a similarity matrix to a user.).
Linden and Davids are analogous art directed towards collaborative filtering.  Linden teaches item-to-item collaborative filtering that uses similarity matrices and Davids teaches methods for visualizing the collective opinion of a group, also through the use of similarity matrices.
It would have been obvious for one of ordinary skill in the art of fault analysis to incorporate Davids’ display methods into Linden’s system before the effective filing date of the claimed invention.  It would have been obvious because on of ordinary skill would be motivated to implement a simple graphical data output interface that allowed for a group decision making process to be transparent, effective, and fast; see 2:30-43.

With respect to claim 7 the rejection of claim 6 is incorporated.  Further Linden teaches:
the instructions further cause the system to calculate a similarity score based on one or more values associated with the similarity matrix, the similarity score corresponding to the level of similarity between two users of the plurality of users (Linden teaches a computing the similarity (score) between two items using a cosine measure; see “How It Works” section on pages 78 and 79.  The claim does not provide details regarding how the similarity score is calculated or how the values are associated with the similarity matrix and Linden’s teaching is sufficient to teach the limitations.  Linden further details that collaborative filtering algorithms generates recommendations based on a few customers who are most similar to a user on page 77, section “Traditional Collaborative Filtering.”).

With respect to claim 8 the rejection of claim 6 is incorporated.  Further Linden teaches:
individual data fields of the similarity matrix are associated with the values representing the level of similarity between items (Linden teaches a product-to-product matrix that computes a similarity metric for each pair of items; see “Item-to-Item Collaborative Filtering” section on pages 78 and 79).

With respect to claim 9 the rejection of claim 8 is incorporated.  Further Davids teaches:
the individual data fields of the similarity matrix are assigned colors based on the values representing the level of similarity between items (Davids teaches a recommendation display module in 6:41-53.  Davids further teaches display methods including displaying data points that are more similar to each other in a darker color and data points that are less similar to each other in lighter colors; see 12:63-13:2.  Davids teaching is similar to figures 7-9 of the instant application.).
See the rejection of claim 6 for the motivation to combine references.

With respect to claim 10 the rejection of claim 6 is incorporated.  Further Davids teaches:
the multi-segmented graphical summary representation comprises a first segment associated with at least one item unique to a first collection of the multiple collections and a second segment associated with at least one item unique to a second collection of the multiple collections (Davids teaches various displays including displaying a clustering recommendation that displays individual data points in a tree structure, and that the clustering diagram is derived from the similarity matrix; see figures 13-14 and 13:20-33.  The leaf nodes in figures 13 and 14 can be considered segments and each data point is represents a different (unique) item; see Davids 9:39-47.).
See the rejection of claim 6 for the motivation to combine references.

With respect to claim 11 the rejection of claim 10 is incorporated.  Further Davids teaches:
(Davids teaches displaying a summary of agreement results in figure 21 and 16:6-14.  The agreement taught by Davids is considered to be an overlap.).
See the rejection of claim 6 for the motivation to combine references.

With respect to claim 12 the rejection of claim 6 is incorporated.  Further Linden teaches:
the multiple collection data is generated for a plurality of users based from purchase history associated with individual users of the plurality of users (Linden teaches performing item-to-item collaborative filtering for multiple customers including an NxM vector with M dimensions that correspond to customers who have purchased an item and N as the number of product catalog items; see  “Traditional Collaborative Filtering” section on pages 76 and 77 as well as “Item-to-Item Collaborative Filtering” section on pages 78 and 79.).

With respect to claim 13 the rejection of claim 12 is incorporated.  Further Linden teaches:
the system is operated by an electronic retailer and the purchase history comprises information on transactions conducted with respect to the electronic retailer (Linden teaches performing item-to-item collaborative filtering for multiple customers who have purchased an item; see “Traditional Collaborative Filtering” section on pages 76 and 77 as well as “Item-to-Item Collaborative Filtering” section on pages 78 and 79.  Linden teaches large e0commerce retailers and references Amazon.com; see page 76, and “Scalability: A Comparison” and “Conclusion” sections on page 79.).

With respect to independent claim 14 Linden teaches:
determine, based on historical transaction data and utilizing a machine learning model (Linden teaches clustering or other unsupervised learning algorithms may be used to determine similar customers; see section “Cluster Models” on page 77.), item-to-item (Linden teaches item-to-item collaborative filtering that matches a user’s purchased and rated items to similar items by building a similar-items table where the similarity may be computed using a cosine measure; see section “Item-to-Item Collaborative Filtering” on pages 78 and 79.  Linden analyzes past purchases and ratings and purchases and ratings are transactions.);
generate, from the historical transaction data, a first subset of the set of items associated with a first user (Linden teaches item-to-item collaborative filtering that matches users’ purchased and rated items to similar items associated with other users by building a similar-items table where the similarity may be computed using a cosine measure; see section “Item-to-Item Collaborative Filtering” on pages 78 and 79.  Purchases and ratings are user transactions.);
generate, from the historical transaction data, a second subset of the set of items associated with a second user (Linden teaches item-to-item collaborative filtering that matches users’ purchased and rated items to similar items associated with other users by building a similar-items table where the similarity may be computed using a cosine measure; see section “Item-to-Item Collaborative Filtering” on pages 78 and 79.  Purchases and ratings are user transactions.);
generate a similarity matrix that includes rows associated with the first subset and columns associated with the second subset, wherein the similarity matrix includes the item-to-item similarity values that collectively indicate a level of similarity between the first user and the second user (Linden teaches a product-to-product matrix that computes a similarity metric for each pair of items purchased by customers; see “Item-to-Item Collaborative Filtering” section on pages 78 and 79.  Linden further details that collaborative filtering algorithms generates recommendations based on a few customers who are most similar to a user on page 77, section “Traditional Collaborative Filtering.”); and

Linden does not explicitly teach:
A non-transitory computer readable medium storing specific computer-executable instructions that, when executed by a processor, cause a computer system to at least:


However, Davids teaches these limitations:
A non-transitory computer readable medium storing specific computer-executable instructions that, when executed by a processor, cause a computer system to at least (Davids’ invention is intended to run under the control of microprocessors and computer memory; see 4:26-50.):
generate a summary representation of the similarity matrix that indicates a level of efficacy of the machine learning model (Davids teaches computing NxN similarity matrices and presenting the results to the user; see 2:44-62.  Davids further teaches summarizing values into a similarity matrix; see figure 6 and 10:27-46.  Davids also teaches various displays including displaying a clustering recommendation that displays individual data points in a tree structure, and that the clustering diagram is derived from the similarity matrix; see figures 13-14 and 13:20-33.  The leaf nodes in figures 13 and 14 can be considered segments.  Paragraphs [0028] and [0081] of the instant application disclose that a similarity matrix may be used to quickly assess the efficacy of one or more machine learning models.  Linden teaches a similarity matrix derived via learning and Davids teaches displaying a similarity matrix.  Displaying the efficacy of the machine learning model appears to be inherent in the display of a similarity matrix and the combination of Linden and Davids teaches displaying a similarity matrix to a user.).
Linden and Davids are analogous art directed towards collaborative filtering.  Linden teaches item-to-item collaborative filtering that uses similarity matrices and Davids teaches methods for visualizing the collective opinion of a group, also through the use of similarity matrices.
It would have been obvious for one of ordinary skill in the art of fault analysis to incorporate Davids’ display methods into Linden’s system before the effective filing date of the claimed invention.  It would have been obvious because on of ordinary skill would be motivated 

With respect to claim 15 the rejection of claim 14 is incorporated.  Further Linden teaches:
the instructions further cause the computer system to:
generate, from the historical transaction data, at least a third subset of the set of items associated with at least a third user (Linden teaches a product-to-product matrix that computes a similarity metric for each pair of items purchased by customers; see “Item-to-Item Collaborative Filtering” section on pages 78 and 79.  Linden further teaches item-to-item collaborative filtering that matches users’ purchased and rated items to similar items associated with other users by building a similar-items table where the similarity may be computed using a cosine measure; see section “Item-to-Item Collaborative Filtering” on pages 78 and 79.  Linden also teaches the disclosed system is scalable to handle large data sets comprising thousands of customers; see “Scalability: A Comparison” section on page 79.); and

Davids teaches:
generate a second similarity matrix that includes rows associated with the first subset and columns associated with the third subset (Davids teaches creating an NxN matrix for each user where N is the number of data points selected, and that the data points could be items; see 9:39-47.).
See the rejection of claim 14 for the motivation to combine references.

With respect to claim 16 the rejection of claim 15 is incorporated.  Further Linden teaches:
the instructions further cause the computer system to generate a first similarity score associated with the similarity matrix and a second similarity score associated with the second similarity matrix (Linden teaches algorithms that classify users into multiple segments and describe the strength (score) of each relationship; see “Cluster Models” section beginning on page 77.  Linden also teaches the disclosed system is scalable to handle large data sets comprising thousands of customers; see “Scalability: A Comparison” section on page 79.  The claim does not provide details regarding how the similarity score is calculated or how the values are associated with the similarity matrix and Linden’s teaching is sufficient to teach the limitations.).

With respect to claim 20 the rejection of claim 14 is incorporated.  Further Davids teaches:
the summary representation of the similarity matrix is provided to a user device within a list that includes a plurality of summary representations (Davids teaches a recommendation display module in 6:41-53.  Davids further teaches display methods including displaying data points that are more similar to each other in a darker color and data points that are less similar to each other in lighter colors; see 12:63-13:2.  Davids teaching is similar to figures 7-9 of the instant application.).
See the rejection of claim 14 for the motivation to combine references.

Allowable Subject Matter
Claims 1-5 are allowed.
Claims 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claim 17 discloses: “the similarity matrix is associated with a first user pair between the first user and the second user, wherein the second similarity matrix is associated with a second user pair between the first user and the third user, and wherein the first user pair and second user pair are ordered based on determining a difference between the first similarity score and the second similarity score.”  The prior art does not teach first and second similarity matrices associated with a first/second user and first/third user, respectively, and ordering a first and second user pair based on a determined difference between the first and second similarity scores.

Response to Arguments
Applicant's arguments filed September 27, 2021 have been fully considered but they are not persuasive.
Beginning on page 8, Applicant argues that amended claim 1 is not taught by the prior art.  Examiner agrees.  Claim 1 recites determining an overall similarity score that corresponds to a level of similarity between the first user and the second user, the overall similarity scored 
On page 9, Applicant argues that during the interview, conducted September 10, 2021, it was agreed upon that Linden did not teach various aspects of the similarity matrix.  This is incorrect.  As the interview summary, filed September 15, 2021, indicates, Linden did not teach the overlap segment that was in proposed claim P1 but this language was not incorporated into the amendments filed September 27, 2021.  There was no agreement regarding Linden and the similarity matrices.  Applicant’s arguments, on page 10, regarding the instant invention providing a better way to evaluate/improve recommendation quality by enabling a quick determination of the efficacy of the machine learning algorithm are not persuasive.  As described in paragraph [0028], the efficacy may be determined merely by assessing the similarity matrix which seems to indicate a determination of efficacy is inherent in all similarity matrices.  The claims do not provide any specific details regarding the efficacy, how it is determined or presented, and the quick assessment of the similarity matrix by a user, as described in paragraph [0028], is all that is necessary.  The rejection of claims 6 and 14 above have been modified to show that the combination of references teach a similarity matrix, and methods for displaying such a matrix, so, through inherency, the combination teaches an efficacy as claimed.
On page 10, Applicant argues that Davids and Linden do not teach determining an overall similarity score that corresponds to a level of similarity between the first user and the second user.  Examiner agrees, however this language is not found in claims 6 and 14.  Claim 7, which depends from claim 6, discloses a similarity score but lacks the specific details found in claim 1.  For example, Claim 6 does not specific the collection data used to generate a similarity matrix or the similarity score determined based on combining values of data fields of the similarity matrix.  Claim 7 merely mentions the similarity score is calculated based on values associated with the similarity matrix, while not detailing the association, and that the score corresponds to a level of similarity, while not detailing the correspondence between users.
Beginning on page 11, regarding independent claims 6 and 14, Applicant argues that the claims are allowable for reasons similar to those presented with regards to claim 1.  However, claims 6 and 14 lack the specific details found in claim 1, namely the details regarding the first and second data collections, generating a similarity matrix with a first and second collections, and determining an overall similarity score based on combining values of data fields of the similarity matrix.  As the rejection above explains, the prior art teaches the features in claims 6 and 14 and Applicant’s arguments are not persuasive.

Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Niemann et al., “A New Collaborative Filtering Approach for Increasing the Aggregate Diversity of Recommender Systems” – teaches methods of determining similar users for product recommendation.

Conclusion
Claims 1- are allowed.
Claims 6-16 and 20 are rejected.
Claims 17-19 are objected to.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li Zhen can be reached on 571-272-3768.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL T PELLETT/Primary Examiner, Art Unit 2121